Citation Nr: 0722652	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for presbyopia and 
astigmatism.

2.  Entitlement to a higher initial rating, in excess of 10 
percent, for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970, periods of active duty for training (ACDUTRA) and 
inactive duty training with the U.S. Army Reserve between 
June 1973 and June 1974, and essentially continuous active 
service from August 1974 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
two rating decisions the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  By a 
rating decision of January 2003, the RO denied service 
connection for CAD claimed as secondary to hypertension.  
Then, by rating decision of February 2004, the RO denied 
service connection for presbyopia and astigmatism, claimed as 
secondary to the veteran's service connected diabetes 
mellitus.

During the appeal period, the Board has received an 
electronic message from the RO indicating that a supplemental 
statement of the case (SOC) has been issued on the matter of 
the veteran's entitlement to total disability rating based on 
individual unemployability (TDIU).  As of the date of this 
decision that issue has not been certified for and is not for 
consideration herein.

By rating decision of November 2004, the RO granted service 
connection for CAD and assigned a 10 percent rating, 
effective October 15, 2003.  The veteran has filed a March 
2005 correspondence that should be construed as a timely 
notice of disagreement (NOD) with the initial 10 percent 
rating which the RO assigned for that condition.  But the RO 
has not yet issued an SOC concerning that issue.  So the 
Board must remand this claim to the RO, rather than merely 
referring it there.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The claim is remanded to the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.




FINDING OF FACT

Presbyopia and astigmatism are not diseases or injuries for 
which VA compensation benefits may be awarded as refractive 
errors of the eyes are congenital or developmental defects 
and there is no evidence of a superimposed injury to either 
eye during service and no evidence linking this condition 
with the veteran's service connected diabetes mellitus.


CONCLUSION OF LAW

1.  Presbyopia and astigmatism were not incurred in or 
aggravated by active service, and veteran does not suffer 
from an acquired eye disorder proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim of service connection for presbyopia and astigmatism on 
appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been 
satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of October 2003 and April 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.

Also, the Board has considered the Court's holding in 
Pelegrini I  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  The veteran's claim was initially 
adjudicated in February 2004, following the RO's October 2003 
VCAA notice letter.  This letter was largely content-correct 
and addressed the evidence needed for a service connection 
claim, to include consideration of a secondary service 
connection claim.  So, for the most part there was no error.  
However, this letter did not address the fourth Pelegrini II 
element regarding notifying the veteran to submit evidence in 
his possession.  This could be considered error in the timing 
of the VCAA notice under Pelegrini II.  But then, by letter 
of April 2004, the RO specifically notified the veteran to 
submit evidence in his possession.  Following the April 2004 
letter the RO readjudicated the veteran's claim in a June 
2004 Statement of the Case (SOC); presumably based upon any 
additional evidence that had been obtained since the initial 
rating decision in question and the April 2004 letter.  These 
measures effectively remedy any error in the timing of the 
VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating that, even in situations where the 
VCAA notice was not sent until after the initial adjudication 
of the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure the timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited its 
holding in Dingess by clarifying that where, as here, service 
connection has not been granted as of the date of the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of 
whether this is prejudicial error.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); see, too, Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007) (where the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that, once an error is identified, the burden 
shifts to VA to show the error was harmless).

As mentioned, the veteran's claim is for service connection.  
The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish 
service connection for presbyopia and astigmatism.  It does 
not appear, however, that the veteran was notified of the 
other downstream elements of his claim as set forth in 
Dingess.  Nevertheless, since the Board is denying his claim, 
any notice defect as to those additional downstream elements 
of his claim is moot.  Therefore, he is not prejudiced by the 
Board's consideration of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (requiring that the Board explain 
why it is not prejudicial to the veteran to consider evidence 
in the first instance, that is, without the RO having 
initially considered it).

Finally, regarding the duty to assist, evidence associated 
with the veteran's claims file include service medical 
records, service personnel records, VA treatment records 
through January 2005, and VA compensation examinations, 
including one in December 2003 to diagnose and address the 
severity of any eye disability.  The Board is aware of the 
veteran's assertion, in correspondence received in July 2004, 
that he was scheduled for an eye examination in August 2004.  
However, records associated with the claims file are current 
through January 2005 and do not address this visit.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

In a June 2007 written brief, the veteran's representative 
argues that the veteran should be accorded another VA 
examination, this time to address the etiology of his eye 
condition.  The veteran did not receive an examination with 
an etiological opinion, apparently because the RO did not 
deem such an opinion to be "necessary" to make it's decision.  
See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) [discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)].  An affirmative answer to these elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

In the instant case, as explicated below, presbyopia and 
astigmatism are refractive errors.  Under 38 C.F.R. § 
3.303(c), a refractive error is not a disease or disability 
for VA compensation purposes.  In the absence of an in-
service superimposed eye injury, as in this case, there is no 
duty to provide another examination for purposes of obtaining 
a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra; see also, e.g., Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required. 
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is permissible, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran contends, essentially, that his current 
presbyopia and astigmatism are secondary to his service 
connected diabetes mellitus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
But that said, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The veteran's SMRs fail to indicate any injury involving 
either eye.  An August 1974 examination shows findings of 
20/25 right eye distance vision and 20/20 left eye distance 
vision.  Notes indicate that this "poor vision" was not 
considered disabling.  A January 1982 examination report 
shows the veteran had 20/20 distance vision bilaterally.  
There is no mention of any injury to the veteran's eyes in 
any records from the period during, or in between the 
veteran's active service or during a period of ACDUTRA.  So, 
the Board finds that the veteran did not suffer from a 
superimposed disease or injury during service.

Following service, the Veteran underwent a VA examination in 
November 1982.  At this time there were no abnormal findings 
relating to the veteran's eyes.  VA outpatient records from 
September 2002 address an optometry appointment.  The veteran 
complained his vision was getting worse.  Findings were 
essentially normal at this time, and the veteran showed 20/20 
vision.  He was given a negative diagnosis regarding diabetic 
retinopathy, neovascularization, and clinically significant 
diabetic macular edema.

By rating decision of January 2003, the veteran was granted 
service connection for diabetes mellitus, due to exposure to 
herbicides in the Republic of Vietnam.

In December 2003, the veteran was accorded a VA eye 
examination.  His chart was reviewed and he was interviewed.  
The veteran reported a medical history to include non-insulin 
dependant diabetes mellitus, hypertension, and 
hypercholesterolemia.  Upon physical examination, the 
veteran's corrected and uncorrected distance visual acuity 
was 20/25 bilaterally.  Uncorrected near visual acuity was 
20/30, corrected to 20/20.  Refractive findings for both 
eyes, Plano, were +1.00 cylinder, axis 180.  All other 
findings were normal, except that examination of the anterior 
segments of the veteran's eyes revealed pinguecula of the 
conjunctivae bilaterally and 1-2+ cortical and trace nuclear 
sclerotic changes of the lens of both eyes.  Based on this 
complete examination, the veteran was diagnosed with 
astigmatism and presbyopia.

As is shown, the only post service diagnoses of eye diseases 
are astigmatism and presbyopia -- refractive errors.  
Presbyopia and astigmatism are congenital or developmental 
defects and, without evidence of a superimposed disease or 
injury during service, the veteran is not entitled to service 
connection based on in-service incurrence or aggravation.  
See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  
Furthermore, there is no competent evidence linking any 
current eye disorder to the appellant's service connected 
diabetes mellitus.  Without such evidence, the Board finds 
that the veteran's eye condition is not linked to his active 
military service and is not proximately due to or the result 
of diabetes mellitus.

The Board notes that the veteran has expressed his belief 
that his current presbyopia and astigmatism are secondary 
conditions relating to his diabetes mellitus.  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu.  Moreover, there has been no competent medical 
evidence received relating any current presbyopia to the 
veteran's period of service.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current presbyopia and 
astigmatism are not related to any superimposed disease or 
injury sustained in service.  For these reasons and bases, 
the claim for service connection for presbyopia and 
astigmatism must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


ORDER

Service connection for presbyopia and astigmatism is denied.


REMAND

As noted in the introduction, service connection for CAD was 
granted by rating decision of November 2004.  Thereafter, in 
March 2005 correspondence the veteran further requested an 
increased rating for CAD.  He stated "This is a letter of 
[d]isagreement with your decision dated 8 Nov 2004 only 
giving me 10% for my [c]oronary artery disease."  This March 
2005 letter may reasonably be construed as a NOD with the 
initial rating assigned for that condition.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  However, the RO has 
not provided the veteran with an SOC in response to this NOD, 
nor has he been given an opportunity to perfect an appeal to 
the Board concerning this additional issue by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
Accordingly, the claim for a higher initial rating for CAD 
must be remanded to the RO for issuance of an SOC as opposed 
to merely referred there.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an SOC concerning the 
issue of entitlement to an initial rating 
higher than 10 percent for coronary artery 
disease.  He and his representative also 
must be given an opportunity to "perfect" 
an appeal to the Board on this additional 
issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, he 
perfects a timely appeal should this claim 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


